Order entered October 8, 2014




                                               In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                         No. 05-14-00697-CR

                               ALLEN MAURICE LITTLE, Appellant

                                                 V.

                                  THE STATE OF TEXAS, Appellee

                           On Appeal from the Criminal District Court No. 7
                                        Dallas County, Texas
                                Trial Court Cause No. F-0951721-Y

                                              ORDER

        On September 2, 2014, this Court adopted the trial court’s finding that court reporter

Sharon Hazlewood would file the reporter’s record within thirty days of the August 25, 2014

findings made by the trial court. We ordered Ms. Hazlewood to file the complete reporter’s

record, including exhibits, by September 26, 2014. To date, Ms. Hazlewood has neither filed the

reporter’s record nor communicated with the Court regarding her failure to do so.

        Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court No. 7, to file the complete reporter’s record, including exhibits, by OCTOBER

24, 2014. No further extensions will be granted. If the reporter’s record is not filed by the date

specified, the Court will order that Sharon Hazlewood not sit as a court reporter until the record

is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               Justice